Citation Nr: 0706687	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-24 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1951 to January 1955.  These matters are before the 
Board of Veterans' Appeals on appeal from a February 2005 
rating decision by the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral hearing loss and PTSD, and 
granted service connection for tinnitus.  A March 2005 rating 
decision granted service connection for PTSD, rated 30 
percent.  Pursuant to 38 U.S.C.A. § 7107(a) (West 2002 & 
Supp. 2005) and 38 C.F.R. § 20.900(c) (2006), the Board has 
advanced the case on the docket.

The matter of the rating for PTSD is being REMANDED to the RO 
via the Appeals Management Center in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.


FINDINGS OF FACT

Bilateral hearing loss disability was not manifested in 
service; sensorineural hearing loss was not manifested in the 
first postservice year; and the preponderance of the evidence 
is against a finding that the veteran's current bilateral 
hearing loss disability is related to his service or to any 
event therein. 


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2005);  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via a December 2004 letter, the veteran was informed of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  The letter advised the veteran that he should submit 
any medical evidence pertinent to his claims.  VCAA notice 
was provided prior to the initial adjudication.  

While the veteran did not receive timely notice regarding the 
rating of bilateral hearing loss disability or effective 
dates of awards (Dingess v. Nicholson, 19 Vet. App. 473 
(2006)), the decision below denies (and does not grant) 
service connection; neither the rating of a disability nor 
the effective date of such award is a matter for 
consideration.  The veteran is not prejudiced by the timing 
of such notice.

The veteran's service medical records are unavailable (which 
will be discussed in greater detail below).  His pertinent 
postservice treatment records have been secured.  The RO 
arranged for a VA audiological evaluation in January 2005 and 
a medical chart review in May 2005.  He indicated in April 
2006 correspondence that he has no further information or 
evidence to submit.  While he reports there are recent 
treatment records available, he has not indicated that any 
include evidence of a nexus between his hearing loss and 
service.  Thus, they need not be obtained prior to 
consideration of the matter addressed on the merits.  VA has 
met its assistance obligations.  The Board will proceed with 
appellate review. 

II.  Factual Background

A certification from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri reflects that the veteran's 
service medical records may have been destroyed in a 1973 
fire at that facility.  His DD 214 reflects that his most 
significant duty assignment was with the 812 Motor Vehicle 
Squadron - Strategic Air Command.

On September 2004 private audiological evaluation, the 
veteran reported a 45 year history of bilateral hearing loss.  
He stated he was a heavy equipment operator for four years 
during active duty and was exposed to jet, diesel, and prop 
plane engine noise.  He reported that after service he was 
employed as a mechanic in the oil fields.  He stated that 
although he was exposed to engines in that environment, the 
sounds were muffled, he wore ear protection, and the engines 
were turned off when he needed to work on them.  He also was 
employed as a factory worker and wore ear protection as 
needed around hazardous noise.  Evaluation revealed a 
bilateral moderate sensorineural hearing loss.  The examiner 
opined that cochlear damage, sensorineural hearing loss and 
tinnitus are caused by noise exposure and the veteran's 
bilateral hearing loss and tinnitus were just as likely as 
not as a result of exposure to acoustic trauma in service.

On January 2005 VA audiological evaluation, the examiner 
noted the veteran's 30 year history as an oil field worker, 
and 7 years as a factory worker.  Audiometry revealed that 
puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
40
50
50
LEFT
30
30
30
40
50

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and left ear.  The diagnosis was 
mild flat bilateral sensorineural hearing loss.  The 
audiologist reviewed the claims file in conjunction with the 
examination, and opined that bilateral hearing loss was less 
likely as not caused by or a result of noise exposure while 
on active duty.  He stated that hearing loss was 
significantly exacerbated by occupational noise exposure.  He 
indicated that the shape and configuration of the audiogram 
was most likely associated with the patient's life long work 
in oil fields and as a factory worker.

Because of the conflicting medical evidence regarding the 
etiology of the hearing loss, the RO sought another medical 
opinion.  In May 2005 a VA audiologist The examiner reviewed 
the veteran's claims folder, and opined:

"While I agree with [D.T.'s] statement that it is known that 
"cochlear damage, sensorineural hearing loss and tinnitus 
are caused by noise exposure", the configuration of the 
veteran's hearing loss, specifically that it is a relatively 
flat hearing loss (which is not typical of a noise-induced 
loss)(emphasis added), coupled with the fact that the veteran 
has an extensive history of post military noise exposure, 
cannot be ignored."  The examiner noted that there were no 
active duty audiometric results found and concluded she could 
not resolve the issue without resorting to mere speculation.

In his substantive appeal the veteran asserted that with 
doubt resolved in his favor, and that service connection for 
bilateral hearing loss should be granted.

III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.303.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC list 
are less than 94 percent.  38 C.F.R. § 3.385.

Sensorineural hearing loss (as an organic disease of the 
nervous system) is a chronic disease which may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  38 
U.S.C.A. §§ 1112, 1113;       38 C.F.R. §§ 3.307, 3.309.

As the veteran's service records were apparently destroyed by 
a fire at the facility storing such records, VA has a 
heightened duty to assist him in developing his claims.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty 
includes a search for alternate medical records, as well as a 
heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 
(2005).  The veteran has not identified any treatment for 
hearing loss in service; so there are no alternate sources 
from which medical records could be sought.

It is not in dispute that the veteran now has a bilateral 
hearing loss disability, as such is shown by official 
audiometry, and has been diagnosed by both private and VA 
examiners.  Given his military occupational specialty, it is 
also not in dispute that he likely was exposed to noise 
trauma in service.  What he must still show to establish 
service connection for the hearing loss is that it is related 
to the noise trauma in service. 

Significantly, available records do not show or suggest that 
the veteran had a bilateral hearing loss disability in 
service.  In fact, he even states in his February 2003 
original claim that his bilateral hearing loss disability 
began in 1960 (about 5 years after servie).  Consequently, 
service connection for bilateral hearing loss on the basis 
that it became manifest in service, and persisted, is not 
warranted.  As there is no competent (medical) evidence of 
hearing loss in the first postservice year, there is no basis 
for considering (and applying) the 38 U.S.C.A. § 1112 chronic 
disease presumptions (for sensorineural hearing loss as an 
organic disease of the nervous system).  

There is conflicting medical opinion evidence regarding a 
nexus between the veteran's current hearing loss disability 
and his service.  In September 2004 a private audiologist 
opined that the hearing loss was just as likely as not 
related to noise exposure in service.  On January 2005 VA 
examination, an audiologist reviewed the veteran's claims 
file, examined the veteran, noted that he had 37 years of 
postservice noise exposure as an oil field worker and factory 
worker, and concluded that the bilateral hearing loss was 
less (emphasis added) likely as not caused by or a result of 
noise exposure in service, and that the shape and 
configuration of the audiogram was most likely associated 
with his life long work in oil fields and as a factory 
worker.

The VA examiner who was asked to reconcile the conflicting 
opinions commented that she agreed with the private 
examiner's statement that sensorineural hearing loss is 
generally caused by noise exposure.  However, she noted that 
the veteran's hearing loss is relatively flat, (which is not 
typical of noise induced loss), and that he had an extensive 
history of postservice noise exposure which could not be 
ruled out [as etiology for the hearing loss disability].  She 
also stated (as noted above) that because no active duty 
audiometric studies were available, the matter could not be 
definitely resolved without resort to mere speculation.  
Because this VA opinion is based on review of the record, and 
includes supporting rationale (i.e., the absence of pathology 
in service and the history of extensive postservice noise 
exposure), the Board finds it persuasive. Significantly, a 
lengthy period of time between service and the earliest 
postservice clinical documentation of the disability for 
which service connection is sought (here some 49 years) is, 
of itself, a factor for consideration against a finding of 
service connection for such disability.  See Maxson v. Gober, 
230 F.3d. 1330, 1333 (Fed. Cir. 2000).  Because the veteran 
is a layperson, his own belief that his bilateral hearing 
loss disability is related to noise trauma in service is not 
competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In light of the foregoing, the Board concludes that it is not 
shown that the veteran'sa hearing loss is related to his 
service, to include exposure to noise trauma therein.  The 
preponderance of the evidence is against this claim; hence, 
it must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

In a May 2006 statement, the veteran indicated that there 
were current VA and private treatment records that needed to 
be obtained.  The most recent VA records in the claims file 
are dated in November 2005, and the record suggests ongoing 
treatment.  As VA treatment records are constructively of 
record and are likely to contain pertinent information, they 
must be secured.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  
Notably, a claim placed in appellate status by disagreement 
with the initial rating award and not yet ultimately resolved 
is an original claim, as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify all care providers who treated 
him for PTSD since November 2005, then 
obtain complete records of such treatment 
from all sources identified.  

2.  The RO should then arrange for a VA 
psychiatric examination to ascertain the 
current severity of the veteran's PTSD.  
His claims file must be reviewed by the 
examiner in conjunction with the 
examination.  The RO should also ensure 
that the examiner has a copy of the 
criteria for rating mental disorders 
available for review.  The psychiatrist 
should describe the nature and severity of 
all of the veteran's PTSD symptoms and 
comment on their impact on his 
occupational and social functioning 
ability.  Findings reported should note 
the presence/or absence, and extent, of 
each of the symptoms listed in the 
schedular criteria for ratings above 30 
percent (or other symptoms of like 
gravity).  The examiner should explain the 
rationale for all opinions given.

3.  The RO should then review the claim, 
to include consideration of the 
possibility of "staged" ratings, if 
indicated.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


